Citation Nr: 0921733	
Decision Date: 06/10/09    Archive Date: 06/17/09	

DOCKET NO.  06-21 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for depression. 

3.  Entitlement to service connection for ulcer disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from September 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
VARO in Portland, Oregon, that, in pertinent part, denied 
entitlement to the benefits sought.

For reasons which will be set forth below, the claim is 
REMANDED to the RO by way of the Appeals Management Center in 
Washington, D.C.  VA will notify the Veteran should further 
action be required.

In accordance with the provisions of 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c), this case has been advanced on the 
Board's docket for good cause shown.


REMAND

Further development with regard to the issues at hand is in 
order.  At the time of a PTSD examination by VA in July 2004, 
the Veteran was given Axis I diagnoses of alcohol abuse and 
anxiety disorder.  The examiner opined that the Veteran "does 
not seem to qualify for the PTSD diagnosis and the alcohol 
abuse diagnosis is moderately speculative at this point.  I 
expect that is somewhat of a self medicating activity that 
the Veteran undertakes.  As reported above, his report would 
seem to indicate some need for services relative to anxiety 
while in the service and I would expect he would have 
qualified for a diagnosis of that kind is [sic] indeed the 
situation had been more fully explored."

Of record is a report of psychiatric evaluation at a private 
facility in August 2006.  The records were not available to 
the examiner for review.  Following examination assessments 
were made of:  PTSD, combat related; bipolar II disorder, 
provisional; and alcohol dependence.

Thereafter, the Veteran was accorded a PTSD examination by VA 
in January 2008.  Psychological testing was accomplished at 
this time.  It was indicated that the testing suggested the 
Veteran was experiencing "some" PTSD symptomatology.  
However, it was noted that his total score on the Mississippi 
scale "fell well below the minimum cut off for PTSD" in 
comparison to the mean score of the Vietnam combat Veterans 
studied in the Mississippi Scale standardization study."  
However, the examiner also noted that on the other hand, the 
Veteran's total score showed moderate PTSD symptoms, and the 
Veteran provided "slightly higher ratings on the items that 
measure avoidance behavior (as opposed to those that measure 
intrusiveness [re-experiencing] and hyperarousal)."  The 
examiner stated that the veteran "experiences at least 3 of 
the 17 hall-mark PTSD symptoms, but does not appear presently 
to meet the formal diagnostic criteria for war-zone related 
PTSD.  However, he also recently (four weeks ago) underwent 
hip surgery and the pain and rehabilitation activities have 
become the over-riding focus of his daily experience.  It may 
be that, after he is rehabilitated, [the Veteran] will 
experience more frank PTSD symptomatology; in that case, he 
should be re-evaluated."  Currently, no Axis 1 diagnosis was 
made.  The Axis II diagnosis was deferred.

Clearly, reconciliation of the differing opinions from mental 
health professionals is in order.

With regard to the claim for service connection for chronic 
ulcer disease, the Veteran's principal argument for service 
connection is that he has developed ulcer disease as a direct 
result of his psychiatric symptomatology.  Accordingly, the 
issue is inextricably intertwined with service connection for 
a psychiatric disability, however classified.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  VA should ensure complete compliance 
with the requirements of the Veterans 
Claim Assistance Act of 2000 (VCAA).

2.  The Veteran should be afforded a 
psychiatric examination to determine the 
current diagnosis and etiology of all 
psychiatric disorders which may be 
present.  All indicated studies, tests, 
and evaluations, should be performed.  
The examiner should determine whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
If the diagnosis of PTSD is deemed 
appropriate, the examiner should comment 
about a link between any current 
symptomatology and/or the Veteran's 
active service.  Should a disorder other 
than PTSD be diagnosed, the examiner 
should also comment as to the likelihood 
that it is reasonably related to the 
Veteran's active service during World War 
II.  The complete rationale for any 
opinion expressed should be provided.  If 
the requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
an opinion cannot be provided without 
resort to speculation. 

3.  The Veteran should also be accorded a 
gastrointestinal examination by a 
physician knowledgeable in ulcer disease 
for the purpose of determining the nature 
and etiology of any ulcer disease that 
may be present.  All indicated tests 
should be performed.  The examiner should 
provide an opinion as to whether this is 
at least as likely as not (better than 
50 percent probability) that any current 
ulcer disease is related to the Veteran's 
military service, to include whether any 
current ulcer disease is related to any 
psychiatric disability the Veteran may be 
found to have.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.

4.  Thereafter, the RO/AMC should review 
and readjudicate the claims.  If the 
benefits sought are not granted to the 
Veteran's satisfaction, he and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
unless otherwise notified by VA.  However, he is placed on 
notice that pursuant to the provisions of 38 C.F.R. § 3.655, 
failure to cooperate by not attending a requested VA 
examination may result in an adverse determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



